Name: Decision No 1/1999 of the Association Council between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, of 26 January 1999 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999
 Type: Decision
 Subject Matter: trade;  transport policy;  Europe;  European construction;  trade policy;  iron, steel and other metal industries
 Date Published: 1999-02-10

 Avis juridique important|21999D0210(01)Decision No 1/1999 of the Association Council between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, of 26 January 1999 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 Official Journal L 036 , 10/02/1999 P. 0018 - 0020DECISION No 1/1999 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part of 26 January 1999 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 1999 (1999/119/EC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 10 of Protocol 2 to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, which entered into force on 1 February 1995, met on 1 October 1998 and agreed to recommend to the Association Council established under Article 104 of the Agreement that the double-checking system introduced in 1998 by Association Council Decision No 3/97 should be extended for the period between 1 January and 31 December 1999;Whereas the Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1 1. The double-checking system established by Association Council Decision No 3/97 for the period 1 January to 31 December 1998 shall continue to apply for the period between 1 January and 31 December 1999. In the title, preamble and Article 1(1) and (3) of the Decision, references to the period 1 January to 31 December 1998 shall be replaced by references to 1 January to 31 December 1999.2. Annex I to the Decision shall be replaced by the text contained in the Annex to this Decision.Article 2 This Decision shall enter into force on the date of its adoption.It shall apply with effect from 1 January 1999.Done at Brussels, 26 January 1999.For the Association CouncilThe PresidentJ. FISCHERANNEX 'ANNEX ISLOVAK REPUBLICList of products subject to double-checking (1999)Hot-rolled coils and pickled coils7208 10 007208 25 007208 26 007208 27 007208 36 007208 37 107208 37 907208 38 107208 38 907208 39 107208 39 907219 11 007219 12 107219 12 907219 13 107219 14 107219 14 907225 19 107225 20 207225 30 00Cut lengths7208 40 107208 40 907208 51 107208 51 997208 52 107208 52 997208 53 107208 53 907208 54 107208 54 907208 90 107208 90 90Cold-rolled sheets and coils7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907209 90 107209 90 90Hot-rolled strip and hoop7211 14 107211 14 907211 19 207211 19 907212 60 917220 11 007220 12 007220 90 317226 19 107226 20 207226 91 107226 91 907226 93 207226 94 207226 99 20Cold-rolled strip and hoop7211 23 107211 23 517211 23 997211 29 207211 90 197211 90 907226 92 907226 93 807226 94 807226 99 80Hot dip galvanised sheets, coils and strip7210 11 907210 41 107210 41 907210 49 107210 49 907210 61 107212 30 90Tinplate in coils, sheet and strip7210 11 107210 12 117210 70 317210 70 397212 10 99Non-oriented grain steel sheets, coils and strips for electrotechnics7209 17 107209 27 107211 23 91Other products7208 51 307208 51 507208 51 917208 52 917209 16 107209 18 107209 26 107209 28 107210 12 197210 20 107210 30 107210 50 107210 69 107210 90 317210 90 337210 90 387211 13 007211 29 507211 29 907211 90 117212 10 107212 10 917212 20 117212 30 117212 40 107212 40 917212 50 317212 50 517212 60 117213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907214 20 007214 30 007214 91 107214 91 907214 99 107214 99 317214 99 397214 99 507214 99 617214 99 697214 99 807214 99 907215 90 107216 10 007216 21 007216 22 007216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 997216 33 107216 33 907216 40 107216 40 907216 50 107216 50 917216 50 997216 99 107225 11 007225 19 907225 40 807226 11 107226 11 907226 19 307226 19 907228 10 107228 10 307228 20 117228 20 197228 20 307228 30 207228 30 417228 30 497228 30 617228 30 697228 30 707228 30 897228 60 107228 70 107228 70 317228 80 107228 80 907301 10 00Complete CN heading 7306`